DETAILED ACTION
Claims 1-22 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Note
The Examiner notes that the phrases “approximately equal” may be represented by one of ordinary skill in the art as values equal within manufacturing tolerances as suggested by the Applicant in the instant Specification, page 21, lines 11-27.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-22, Lee (US Pat. No. 8,786,451 B2, hereinafter Lee) represents the best art of record. However, Lee fails to encompass all of the limitations of currently amended independent claims 1, 9, and 17.
Specifically, regarding claims 1, 9, and 17, Lee teaches a leak detection system (see Fig. 3, all elements; see also Abstract; see also col. 4, line 12 through col. 7, line 15) comprising a leak detection system for detecting a leak of fluid (see Fig. 3), comprising: a microcontroller (see Fig. 3, master controller) configured to generate one or 10more control signals for leak detection by a leak detection cable (see Fig. 3, leak detection cable 10) and receive measurement signals indicative of a state of the leak detection cable in response to the one or more control signals (see also col. 4, line 12 through col. 
Lee fails to specifically teach a symmetrical network of passive circuit elements such that a first input impedance of a first input terminal of the two input terminals is approximately equal to a second input impedance of 25a second input terminal of the two input terminals and such that a first output impedance of a first output terminal of the two output terminals is approximately equal to a second output impedance of a second input terminal of the two output 30terminals.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 9, and 17 and the examiner can find no teachings for a leak detection system and method as claimed which specifically includes a symmetrical network of passive circuit elements such that a first input impedance of a first input terminal of the two input terminals is approximately equal to a second input impedance of 25a second input terminal of the two input terminals and such that a first output impedance of a first output terminal of the two output terminals is approximately equal to a second output impedance of a second input terminal of the two output 30terminals, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855